I dissent.
Plaintiff was discharged for evincing disrespect to a superior officer and to a fellow officer. The disrespect consisted of truthfully charging that a fellow officer had wrongfully disposed of used tires which were the property of the police department during the war years and that although the chief of police was aware of this he had failed to do anything to prevent it.
In December 31, 1945, applicant was discharged from the police force upon the claim that it was an economy measure. Thereafter and while he was not a member of the police force, plaintiff conducted an investigation into the irregularities in the police force involving the tire transactions above mentioned. Probably this was the first time the particulars of these transactions were known to him. On May 20, 1946, the Civil Service Commission held a public hearing which was attended by plaintiff and the other members of the police force involved in this matter. The next day, May 21st, the plaintiff was reinstated to his position on the police force as the result of a mandamus proceeding instituted by him. Apparently no action was taken regarding the Chief of Police and Sgt. Loveless for their part in the tire irregularities. On June 19th, less than a month thereafter, plaintiff was invited by the Mayor to attend a public meeting of the city commission and when there he was invited to make a statement. In this statement, he recited the facts of the tire irregularities and demanded the removal of the Chief of Police and Sgt. Loveless, because of their part in these irregularities. There is no proof that he made any untrue statement at that meeting. This meeting was held less than a month after plaintiff was reinstated, plaintiff was invited to attend the meeting and give a statement. The statement asked for was, no doubt, on the facts which he had obtained in connection with the tire irregularities in the police force. He was requested by the Mayor to attend this meeting and make a *Page 241 
statement. Under those circumstances it was, in my opinion, his duty to disclose the facts as he had found them in that respect. In discharging him for that statement, even though he added his own recommendation that the Chief of Police and Sgt. Loveless be discharged, I think the commission did not regularly pursue its authority.
Upon such facts the majority opinion sustains the action of the civil service commission in upholding appellant's discharge on the ground that it was for the good of the service in that his action created lack of discipline on the force. To my mind it is anomalous to hold that the truthful charging of irregularities in a public department by one of its employees when asked for a statement by the City Commission is a breach of discipline and is bad for the service. What is "for the good of the service" should be "for the good of the public welfare" and those terms should be correlative and that which promotes the former should also promote the latter. The public welfare would be ill served if an employee of a department who is usually in a better position than an outsider to know of any irregularities is to be hampered in making such irregularities known because it is considered bad for discipline. Discipline has its place where the acts of the superior or fellow employee are rightful and the act of the one disciplined is an infraction of some rule, but it does not have any place where the act will benefit the public by exposing irregularities, regardless of the motive for such exposure. An employee of a public department should know that it is his right and even duty to make such exposures and not be placed in a position where fear of loss of his job would cause him to refrain from speaking to the detriment of the public welfare. It is for these reasons that I cannot agree with the prevailing opinion. *Page 242